DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Response to Arguments
Applicant’s arguments, filed 01/26/2022, with respect to the Claim Objections, 112(b) Rejections have been fully considered and are persuasive.  The Claim Objections, 112(b) Rejections have been withdrawn. However, new Drawing Objections & 112(b) Rejections are raised in the current Office Action.
Applicant’s arguments with respect to Claims 1 & 11 have been considered but are moot because the new ground of rejection for the amended limitations in Claims 1 & 11 do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Moreover – 
Applicant argues “However, contrary to the subject matter of amended Claim 1, DAGHER fails to disclose a semi-submersible floater wherein in the operating state of the semi-submersible floater, the first portion of each branch does not contain any ballast material.”
Examiner respectfully disagrees with the applicant (as best understood by the examiner). In Claim 6, Dagher’s discloses, “a water pump configured to pump water in and out of the first ballast compartments and the trim ballast compartments.” Therefore, it would be reasonable as obvious to a POSITA for Dagher’s pump configured in an operating state for the second portion 112 the water pump pumps water in (ballast material) as “partially filled” and the first portion 110 the water pump to pump water out (ballast material) to not “contain any water” (ballast material).
Applicant states “First, Applicant respectfully points out that the "operating state" according to amended claim 1 is a state of the semi-submersible floater in which the semi-submersible floater is located on its operating site at sea and anchored to the seabed. In this state of the semi-submersible floater, the floating wind turbine is able to generate electricity. Furthermore, in this state, the semi-submersible floater has a predefined draught (see page 1, lines 26 to 29 of the substitute specification). 
Examiner respectfully disagrees with the applicant. It is noted that the features upon which applicant relies (i.e., "operating state" is a state of the semi-submersible floater in which the semi-submersible floater is located on its operating site at sea and anchored to the seabed…) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding Claim 11, Examiner notes that applicant's amendment are rejected based new ground(s) of rejection similarly to claim 1 presented in this Office action – see below.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Applicant in FIG. 2 shows undefined lengths 42 and 44. Therefore, the:
“the first portion being closer to the central column and the second portion being further from the central column, wherein each of the first portion and the second portion has a length along this branch axis equal to or greater than 10% a total length of said pontoon-shaped branch along this branch axis” as recited in Claim 1 & 11;
“wherein the length of the second portion of each pontoon-shaped branch is equal to or greater than 30% of the total length of this branch and equal 4Docket No. 7111-0332Application No. 16/981,415to or less than 80% of the total length of this branch” as recited in Claim 7 & 13-18;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 11, the recitation “wherein each of the first portion and the second portion has a length along this branch axis equal to or greater than 10% of a total length” is vague and indefinite. The applicant shows a first portion 42 and second portion 44 in FIG. 2. Moreover, both portions (42, 44) are clearly with different lengths. Therefore, is it not clear how BOTH “first portion and the second portion has a length along this branch axis equal to or greater than 10% of a total length”. For instance, if BOTH portions are equal to 10%, the total length would be 20%, if both portions are equal to 20%, the total length would be 40% and so on, assuming the total length would be 100%.
Claims 2-10 & 12-20 are rejected based on their dependency from Claim 1 & 11.
Regarding Claim 3, the recitation “wherein the volume of the ballast material of the second portion of each pontoon-shaped branch is between 80% and 100% of the total volume of this portion” is vague and indefinite. The second portion of each branch is at least partially filled with a ballast material as recited in Claim 1. Therefore, 100% is fully filled and would contradict “partially filled” already recited in Claim 1.
Regarding Claim 7 & 14-18, the recitation “wherein the length of the second portion of each pontoon-shaped branch is equal to or greater than 30% of the total length of this branch and equal4Docket No. 7111-0332Application No. 16/981415 to or less than 80% of the total length of this branch” is vague and indefinite. For instance, in Claim 1, the length of the first portion can be 100% which is greater than 10% (as recited in Claim 1, “first portion has a length along this branch axis equal to or greater than 10%”). Therefore, the second portion distance should be 0% and would contradict Claims 7 & 14-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dagher (US 10,202,170).
Regarding Claim 1, Dagher discloses a semi-submersible floater [10], in particular for a floating wind turbine, defining an operating state and a non-operating state [A hull for a semi-submersible wind turbine platform capable of floating on a body of water] (FIG. 2, Abstract), and comprising: 
- at least two outer columns [28] (FIG. 2 shows three “outer columns” 28), 
- a central column [26] for receiving a payload [“payload” from 14] (FIG. 2) and 
- for each outer column [28], a pontoon-shaped branch [22 is “pontoon shaped”] connecting this outer column [28] to the central column [26] and defining a branch axis oriented from the central column towards this outer column [“branch axis” from 26 to 28] (FIG. 2), 
each pontoon-shaped branch [22] is formed by a first portion [110] and a second portion [112] positioned in this order along the corresponding branch axis [FIG. 6 shows 22 with 118 and 112 “positioned in this order along the corresponding branch axis of 22”] with the first portion [110] being closer to the central column [110 is shown as “closer to the central column” see 24 closer to 28 in FIG. 2] and the second portion [112] being further from the central column [114 is shown as “further from the central column”] (FIG. 2, 6),
wherein each of the first portion [110] and the second portion [112] has a length along this branch axis equal to or greater than 10% of a total length [110 appears to have a length to “greater than 10% of the total length” & 112 appears to shown to have a length equal to “10% of the total length”] of said pontoon-shaped branch [22], along this branch axis [22 “branch axis”] (FIG. 6),
Dagher is not explicit to disclose:
wherein in the operating state of the semi-submersible floater, the second portion of each branch is at least partially filled with a ballast material, and wherein the first portion of each branch does not contain any ballast material.
However, Dagher discloses a water pump mounted to the first and second ballast fill pipes between the sea chest and each of the first ballast compartments 110 and the trim ballast compartments 112, the water pump configured to pump WATER IN AND OUT of the first ballast compartments 110 and the trim ballast compartments 112 (Claim 6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention for Dagher’s water pump to be modify to:
wherein in the operating state of the semi-submersible floater [10], the second portion [112] of each branch [22] is at least partially filled with a ballast material [water pumped IN], and wherein the first portion [110] of each branch does not contain any ballast material [water pumped OUT] (Claim 6; a water pump mounted to the first and second ballast fill pipes between the sea chest and each of the first ballast compartments and the trim ballast compartments, the water pump configured to pump water in and out of the first ballast compartments and the trim ballast compartments).   
One would be motivated to do so to improve the buoyancy Dagher’s wind turbine platform.
Regarding Claim 4, Dagher discloses the semi-submersible floater according to claim 1 [see rejected Claim 4], 
wherein each second portion comprises a first compartment [110] and a second compartment [112], the first compartment and the second compartment being positioned in this order  along the branch axis (FIG. 6 shows “the first compartment and the second compartment being positioned in this order along the branch axis” of 22).
Dagher discloses a water pump mounted to the first and second ballast fill pipes between the sea chest and each of the first ballast compartments 110 and the trim ballast compartments 112, the water pump configured to pump WATER IN AND OUT of the first ballast compartments 110 and the trim ballast compartments 112 (Claim 6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention for Dagher’s water pump to be modify to:
wherein in the operating state of the semi-submersible floater, the volume of the ballast material of each first compartment [110] is between 40% and 60% of the total volume of this compartment [when pumping water IN to be “between 40% and 60%] and the volume of the ballast material of each second compartment [112] is between 80% and 100% of the total volume of this compartment  [when pumping water IN to be 80% to 100%] (Claim 6; a water pump mounted to the first and second ballast fill pipes between the sea chest and each of the first ballast compartments and the trim ballast compartments, the water pump configured to pump water in and out of the first ballast compartments and the trim ballast compartments).   
One would be motivated to do so to improve the buoyancy Dagher’s wind turbine platform.
Regarding Claim 7, Dagher discloses the semi-submersible floater according to claim 1 [see rejected Claim 1], 
wherein the length of the second portion [112] of each pontoon-shaped branch [22] or less than 80% of the total length of this branch (FIG. 6 shows the second portion 112 less than 80% of the total length of this branch).
Regarding Claim 8, Dagher discloses the semi-submersible floater according to claim 1 [see rejected Claim 1], 
wherein the first portion [110] of each pontoon-shaped branch is tightly isolated from the second portion [112] of this branch [wherein the column base portion of each bottom beam is separated from the primary beam portion by a watertight bulkhead] (FIG. 2, Claim 3).  


Regarding Claim 9, Dagher discloses the semi-submersible floater according to claim 1 [see rejected Claim 1], 
wherein the central column does not contain any ballast material [26 is not a ballast, 26 is a column] (FIG. 2).  
Regarding Claim 10, Dagher discloses the semi-submersible floater according to claim 1, 
wherein the ballast material comprises at least one of the materials from the following list: - seawater [It will be understood that the seabed may be the bed of any body of water in which the floating wind turbine platform 10 will be placed into operation.] (Column 2, Lines 60-37).
Regarding Claim 11, Dagher discloses a method for installing a semi-submersible floater [10], in particular for a floating wind turbine, the semi-submersible floater [A hull for a semi-submersible wind turbine platform capable of floating on a body of water] (FIG. 2, Abstract), and comprising: 
- at least two outer columns [28] (FIG. 2 shows three “outer columns” 28), 
- a central column [26] for receiving a payload [“payload” from 14] (FIG. 2), and 
- for each outer column [28], a pontoon-shaped branch [22 “ is a pontoon-shaped”] connecting this outer column [28] to the central column [26] and defining a branch axis oriented from the central column towards this outer column [“branch axis” from 26 to 28], 
each pontoon-shaped branch [22] is formed by a first portion [110] and a second portion [112] positioned in this order along the corresponding branch axis [FIG. 6 shows 118 and 112 “positioned in this order along the corresponding branch axis of 22”] with the first portion [110] being closer to the central column [110 is shown as “closer to the central column”] and the second portion [112] being further from the central column [112 is shown as “further from the central column”] (FIG. 6),
wherein each of the first portion [110] and the second portion [112] has a length along this branch axis equal to or greater than 10% of a total length [110 appears to have a length to “greater than 10% of the total length” & 112 appears to  have a length equal to “10% of the total length”] of said pontoon-shaped branch [22], along this branch axis [22 “branch axis”] (FIG. 6),


Dagher is not explicit to disclose:
-wherein the method comprises the following steps for placing the semi-submersible floater in the operating state: 
- filling the second portion of each pontoon-shaped branch at least partially with a ballast material, and 
- leaving the first portion of each pontoon-shaped branch empty of ballast material. 
However, Dagher discloses a water pump mounted to the first and second ballast fill pipes between the sea chest and each of the first ballast compartments and the trim ballast compartments, the water pump configured to pump water in and out of the first ballast compartments and the trim ballast compartment (Claim 6).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling sate of the claimed invention for Dagher’s water pump configured to pump water in/out any of the ballasts 110, 112 and be modify to:
-wherein the method comprises the following steps for placing the semi-submersible floater in the operating state: 
- filling the second portion of each pontoon-shaped branch at least partially with a ballast material [water pumped IN] (FIG. 2, Claim 8), and 
- leaving the first portion of each pontoon-shaped branch empty of ballast [water pumped OUT] (FIG. 2, Claim 6). 
One would be motivated to do so to improve the buoyancy Dagher’s wind turbine platform when pumping all the water out from the first portion 110 of each pontoon-shaped branch 22.
Regarding Claim 16, Dagher discloses the semi-submersible floater according to claim 1 [see rejected Claim 4], 
wherein the length of the second portion [112] of each pontoon-shaped branch [22] or less than 80% of the total length of this branch (FIG. 6 shows the second portion 112 less than 80% of the total length of this branch).


Allowable Subject Matter
Claims 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). 
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832